         Case 18-21222        Doc 33      Filed 07/31/20 Entered 07/31/20 11:40:23                Desc Main
                                            Document Page 1 of 1



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION
In re: Courtney S Caraway                                  )       Case no. 18-21222
                                                           )
                                                                   Chapter 13
                                                           )
                                           Debtor          )       Judge: A. Benjamin Goldgar
                                                           )


                                             NOTICE OF OBJECTION



       Please take notice that Glenn Stearns, Chapter 13 Trustee objects to the Debtor 's motion to incur debt
       docket # 32.




            1. Debtor is in default in plan payments in the amount of $1,958 (2.1 months).

            2.   Debtor's amended Schedule J filed 01/22/19 (Doc 27) included $505 for a car payment the debtor has
                 not made for 18 months; that money should have been available for unsecured creditors.

                                                                           /s/ Glenn Stearns
                                                                           For: Glenn Stearns, Trustee


    Glenn Stearns, Chapter 13 Trustee
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
